COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       James Dennis Perkins

Appellate case number:     01-13-00961-CV

Trial court case number: 12-DCV-201531

Trial court:               268th District Court of Brazoria County

        On December 11, 2013, appellant, James Dennis Perkins, filed an affidavit of indigence
in this Court in the above-referenced matter. See TEX. R. APP. P. 20.1(a)(2). On December 13,
2013, the Clerk of this Court sent a copy of the affidavit to the trial court clerk. See TEX. R. APP.
P. 20.1(c)(1), (d)(2). The district clerk has filed a clerk’s record on indigence, reflecting that no
contest to the affidavit of indigence was filed. See TEX. R. APP. P. 20.1(e). Therefore, the
allegations in the affidavit are deemed true, and appellant is entitled to proceed without advance
payment of costs. See TEX. R. APP. P. 20.1(f).
       The Clerk of this Court is ORDERED to make an entry in this Court’s records that
appellant is indigent and is allowed to proceed on appeal without advance payment of costs.
       In accordance with the notice issued on December 18, 2013 by the Clerk of the Court,
Appellant’s brief is ORDERED filed with this Court by Friday, January 17, 2014.1 See TEX.
R. APP. P. 38.6(a).


Judge’s signature: /s/ Justice Evelyn V. Keyes
                    Acting individually  Acting for the Court

Date: January 16, 2014




1
       The clerk’s record was filed on December 18, 2013. There is no reporter’s record in this
       case.